Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 28, 2012, with respect to the financial statements and supplemental schedules in the Annual Report of the Resource America, Inc.Investment Savings Plan on Form 11-K for the year ended December 31, 2011.We hereby consent to the incorporation by reference of said report in the Registration Statement of Resource America, Inc. on Form S-8 (File No. 333-158557, effective April 13, 2009). /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania June 28, 2012
